Berdon, J.,
dissenting. I disagree with the majority’s holding that excess policies are not “automobile liability policies” for the purpose of the uninsured and underinsured motorist coverage requirements of General Statutes § 38-175C.1 The plain language of § 38-175c (now recodified as § 38a-336) requires that the “Personal Excess Policy” (excess policy) issued by United States • Fidelity and Guaranty Company (USF&G) provide for uninsured motorist coverage.2 Section 38-175c (a) (2) states that every automobile liability insurance policy shall provide uninsured motorist coverage “with limits for bodily injury and death equal to those purchased to protect against loss resulting from the liability imposed by law unless the insured requests in writing a lesser amount . . . .’’The excess policy, by its specific terms, provides that USF&G will “pay damages on behalf of the insured” subject to certain exclusions, none of which applied to uninsured motorist coverage.
In this case, the majority concedes, as it must, that the excess policy is a liability policy. To avoid the mandate of § 38-175c, however, the majority claims that the excess policy is not an “automobile liability policy,” *651but merely a liability policy and, therefore, not a policy requiring uninsured motorist coverage. (Emphasis added.) It is clear to me, however, that in reaching its conclusion, the majority disregards the plain language of the statute and finesses established precedent.
First, the majority justifies its decision by construing the statute in light of its legislative history. In doing so, it ignores a fundamental rule that when a statute is clear and the language is unambiguous there is no room for construction. Stuart v. Department of Correction, 221 Conn. 41, 44, 601 A.2d 539 (1992); Cilley v. Lamphere, 206 Conn. 6, 9-10, 535 A.2d 1305 (1988). Moreover, we cannot read into the legislation provisions that are not clearly stated. Local 218 Steamfitters Welfare Fund v. Cobra Pipe Supply & Coil Co., 207 Conn. 639, 645, 541 A.2d 869 (1988). But even if we should consider this legislative history and the underlying policies of the statute mandating uninsured motorist coverage, we should still be led to the conclusion that coverage is required under the excess policy. In Travelers Indemnity Co. v. Malec, 215 Conn. 399, 403, 576 A.2d 485 (1990), we made clear that one of the major purposes of the statute requiring uninsured motorist coverage was “to raise the amount of this protection.”3
*652Second, the majority seems to be saying that, because the excess policy does not specifically provide for uninsured motorist coverage and does not specify a separate premium for it, there is no coverage. Section 38-175c, however, requires such a provision; and if the policy fails to contain it, then the provision should be included as a matter of law. General Statutes § 38-175c (a) (1).4 To support its position, the majority relies on Hammer v. Lumberman’s Mutual Casualty Co., 214 Conn. 573, 590-91, 573 A.2d 699 (1990), wherein this court used a reasonable expectation test to determine whether the contested coverage—that is, complications arising from proper treatment—was included in the policy terms. In Hammer, however, the contested coverage was not mandated by the legislature. Unlike Hammer, this case concerns uninsured motorist coverage, for which the legislature directed that it be provided to the same extent as the liability limits in the policy.
Finally, the majority points to § 38-175a-4 of the Regulations of Connecticut State Agencies, which provides in relevant part that “[t]hese regulations [providing for uninsured motorist coverage] do not apply to the insurance afforded under any policy ... if the policy contains an underlying insurance requirement . . . .” First, it must be noted that these regulations were adopted in 1975, eight years before the legislature mandated that insurers provide uninsured motorist coverage in amounts equal to an insured’s liability limits. More important, the regulations conflict with *653the plain language of § 38-175c. Although we normally place great weight on an administrative agency’s interpretation of the statute; Board of Education v. State Board of Labor Relations, 217 Conn. 110, 119-20, 584 A.2d 1172 (1991); Lieberman v. State Board of Labor Relations, 216 Conn. 253, 263, 579 A.2d 505 (1990); any regulation that exceeds the authority granted to the administrative agency is void. Berlinski v. Ouellette, 164 Conn. 482, 492, 325 A.2d 239 (1973); see also Connecticut Building Wrecking Co. v. Carothers, 218 Conn. 580, 597, 590 A.2d 447 (1991).
In Cohn v. Pacific Employers Ins. Co., 213 Conn. 540, 569 A.2d 544 (1990), this court went to great lengths to distinguish an indemnity policy from that of a liability policy. This distinction afforded the basis for our decision in Cohn that an indemnity policy, as distinguished from a liability policy, did not trigger the mandatory uninsured motorist coverage. In Cohn we stated the following: “The entire orientation of this contract, as evidenced by its unequivocal language, is to indemnify the insured rather than to assume direct liability to injured third parties. To the extent that there may be similarities in the environment of underlying automobile policies vis-a-vis excess blanket catastrophe liability policies, we conclude that the term automobile liability policy as referred to in § 38-175e includes only those policies that extend underlying coverage before the operation of any indemnity policy that might otherwise exist.” Id., 547-48. Although it was dicta, this preview of our opinion two years ago has additional significance. “[T]he legislature is presumed to be aware of the interpretation of a statute and ... its subsequent nonaction may be understood as a validation of that interpretation. Phelps Dodge Copper Products Co. v. Groppo, 204 Conn. 122, 134, 527 A.2d 672 (1987), quoting Ralston Purina Co. v. Board of Tax Review, 203 Conn. 425, 439, 525 A.2d 91 (1987). This presump*654tion is strengthened when the legislature has affirmatively reenacted the statute after the interpretation in question. Phelps Dodge Copper Products Co. v. Groppo, supra, 134; see also Turner v. Scanlon, 146 Conn. 149, 156, 148 A.2d 334 (1959).” (Internal quotation marks omitted.) Union Trust Co. v. Heggelund, 219 Conn. 620, 627, 594 A.2d 464 (1991). Indeed, since the date of our decision in Cohn, the legislature amended the statute; Public Acts 1990, No. 90-243, § 127; and did not alter the wording of the statute in regard to requiring uninsured motorist coverage in the amount of an insured’s liability coverage.
To support its position, the majority relies on the following cases from other jurisdictions. See O’Hanlon v. Hartford Accident & Indemnity Co., 639 F.2d 1019, 1029 (3d Cir. 1981); Trinity Universal Ins. Co. v. Metzger, 360 So. 2d 960 (Ala. 1978); Hartbarger v. Country Mutual Ins. Co., 107 Ill. App. 3d 391, 437 N.E.2d 691 (1982); United Services Automobile Assn. v. Wilkinson, 132 N.H. 439, 569 A.2d 749 (1989); Matarasso v. Continental Casualty Co., 82 App. Div. 2d 861, 440 N.Y.S.2d 40 (1981), aff'd, 56 N.Y.2d 264, 436 N.E.2d 1305, 451 N.Y.S.2d 703 (1982); Moser v. Liberty Mutual Ins. Co., 731 P.2d 406 (Okla. 1986); Thompson v. Grange Ins. Assn., 34 Wash. App. 151, 660 P.2d 307 (1983). That reliance, however, is misplaced. The majority concedes that in those jurisdictions, “the relevant statutes provide for minimum uninsured motorist coverage rather than uninsured motorist limits equal to liability limits, as does § 38-175c.” (Emphasis in original.) Id. Despite this acknowledgment, the majority applies the reasoning of those cases to the provisions of § 38-175c. All but United Services Automobile Assn. v. Wilkinson, supra, however, turned on the legislative decision to provide for minimum uninsured motorist coverage. The Supreme Court of Oklahoma in Moser v. Liberty Mutual Ins. Co., supra, 409, summed up the primary *655reason for its holding that the uninsured motorist provision applies only to the underlying automobile liability insurance but not to “umbrella” or excess insurance as follows: “This result, and the distinction inherent in the legislation’s aim of providing minimum coverage is demonstrated from the results reached in other jurisdictions where the same question has been considered. Courts in Delaware [in O’Hanlon v. Hartford Accident & Indemnity Co., supra, construing Del. Code Ann. tit. 18, § 3902,] and Illinois [in Hartbarger v. Country Mutual Ins. Co., supra,] considering uninsured motorist statutes containing the same . . . language as contained in Oklahoma’s [uninsured motorist] statute, concluded that the legislative intent of providing protection against uninsured motorists was fully met by application to primary liability policies. Application of the provisions to supplemental or excess policies was considered to be beyond the intent of the legislation. In both cases the statutes under consideration provided that the amount of uninsured motorist coverage be commensurate with the limits of liability required under the state financial responsibility laws. ” (Emphasis added.) The majority, therefore, incorrectly ignores the major distinction between the applicable statutes in those jurisdictions that merely mandate a minimum coverage and § 38-175c, which requires that insurers provide uninsured motorist coverage in amounts equal to an insured’s liability coverage.
In holding that excess liability insurance came within the purview of a similar statute, the Ohio Supreme Court held: “Clearly, under the express terms of [Ohio’s uninsured motorist statute], no exception is made with respect to excess insurance coverage. If the legislature desires to exempt excess liability carriers, they are free to do so. In the meantime, however, we are compelled to hold that excess liability insurance must comport with [the uninsured motorist statute]. In this holding *656we approve of Cincinnati Ins. Co. v. Siemens, (1984) 16 Ohio App. 3d 129, 474 N.E.2d 655.”5 Duriak v. Globe American Casualty Co., 28 Ohio St. 3d 70, 72, 502 N.E.2d 620 (1986). Indeed, the Court of Appeals of Ohio concluded that, in light of its statute requiring the offering of equivalent uninsured motorist coverage upon the issuance of automobile liability insurance, any distinction between automobile liability insurance and excess insurance amounted to “a distinction without a difference.” Cincinnati Ins. Co. v. Siemens, supra, 132; see also Aetna Casualty & Surety Co. v. Green, 327 So. 2d 65 (Fla App.), cert. denied, 336 So. 2d 1179 (Fla. 1976); Southern American Ins. Co. v. Dobson, 441 So. 2d 1185 (La. 1984).
Finally, the majority quotes 8C J. & J. Appleman, Insurance Law and Practice (1981) § 5017.65, p. 107, wherein it states that excess policies “pick up this exceptional hazard at a small premium.” The amount of the premium should not be a concern of ours in determining the law of this state when specific coverage is mandated by our legislature. If the additional risks to the insurer on the excess policy have not already been accounted for, they can be factored into the premium.
I would find that the excess policy provides for uninsured motorist coverage to the extent of $1,000,000, the amount of liability protection afforded to the insureds.6 Accordingly, I respectfully dissent.

 See footnote 2 of the majority opinion for the text of General Statutes § 38-175c.


 As the majority notes, the parties agree that Mass had not requested a reduction in the uninsured motorist coverage from USF&G.


 When General Statutes § 38-175e was amended to require uninsured motorist coverage to equal liability coverage, the intent of the framers was clear. “We have no doubt that the General Assembly contemplated that an insured should make a purposeful and knowing decision to request a lesser amount of [uninsured motorist] coverage. The legislative history of Public Acts 1983, No. 83-461 demonstrates the importance that the legislature attached to specific awareness of the content of the statute: ‘Under subsection 2, it would require each insured who purchases more than the legally required amount of liability insurance would [sic] receive the same amount of uninsured motorist coverage. The insured would have an opportunity to waive in writing the additional uninsured motorist coverage. This change would increase the consumer’s awareness of the value of low-cost uninsured motorist coverage which protects the insured and his family members. Apparently many drivers purchase $100,000.00 or more of liability *652coverage but leave their uninsured motorist coverage at the minimum of $20,000.00—$40,000.00. Subsection 2 which gives such a driver an increased amount of uninsured motorist coverage, unless he makes a conscious decision not to purchase it. ’ (Emphasis added.) 26 S. Proc., Pt. 9, 1983 Sess., p. 3055, remarks of Senator Wayne A. Baker.” Travelers Indemnity Co. v. Malec, 215 Conn. 399, 403-404, 576 A.2d 485 (1990).


 General Statutes § 38-175c (a) (1) provided in pertinent part: “Every such policy shall provide insurance, herein called uninsured motorist coverage, in accordance with such regulations . . . .” (Emphasis added.)


 Ohio’s uninsured motorist statute; Ohio Rev. Code Ann. § 3937.18 (Baldwin); provided in pertinent part: “(A) No automobile liability or motor vehicle liability policy of insurance insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in the state unless an equivalent amount of . . . [uninsured motorist] coverage ... is provided therein . . . .”


 In this case, for the same reasons as set forth in my dissent in Curran v. Aetna Casualty & Surety Co., 222 Conn. 657, 671, 610 A.2d 1198 (1992) (Berdan, J., dissenting), I would find that “stacking” does not apply and that there is $1,000,000 of coverage under this excess policy.